Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is dated as of
April 23, 2010, by and among Oriental Financial Group Inc., a financial holding
company and corporation organized in the Commonwealth of Puerto Rico (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).
RECITALS
     A. The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.
     B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of shares of the Company’s mandatorily convertible
non-cumulative non-voting perpetual preferred stock, $1,000 liquidation
preference per share (the “Preferred Stock”), set forth below such Purchaser’s
name on the signature page of this Agreement (which aggregate amount for all
Purchasers together shall be 200,000 shares of Preferred Stock and shall be
collectively referred to herein as the “Preferred Shares”). When purchased, the
Preferred Stock will have the terms set forth in a certificate of designations
for the Preferred Stock in the form attached as Exhibit A hereto (the
“Certificate of Designations”) made a part of the Company’s Certificate of
Incorporation, as amended, by the filing of the Certificate of Designations with
the Secretary of State of the Commonwealth of Puerto Rico (the “Secretary of
State”). The Preferred Stock will be convertible into shares of common stock,
par value $1.00 per share (the “Common Stock”), of the Company (the “Underlying
Shares” and, together with the Preferred Shares, the “Securities”), subject to
and in accordance with the terms and conditions of the Certificate of
Designations.
     C. The Company has engaged Keefe, Bruyette & Woods, Inc. as its exclusive
placement agent (the “Placement Agent”) for the offering of the Securities.
     D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Securities under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1:
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
     “Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.
     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
controlled by or is under common control with such Person, as such terms are
used in and construed under Rule 405 under the Securities Act.
     “Agreement” shall have the meaning ascribed to such term in the Preamble.
     “AST” has the meaning set forth in Section 2.1(b).
     ”AST Escrow Agreement” has the meaning set forth in Section 2.1(b).
     “Bank” has the meaning set forth in Section 6.17.
     “BHCA” has the meaning set forth in Section 3.1(b).
     “Business Day” means a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.
     “Certificate of Designations” has the meaning set forth in the Recitals.
     “Certificate of Incorporation” means the Certificate of Incorporation of
the Company and all amendments and certificates of determination thereto, as the
same may be amended from time to time.
     “Closing” means the closing of the purchase and sale of the Preferred
Shares pursuant to this Agreement.
     “Closing Date” means the Trading Day when all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all of
the conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied,
or such other date as the parties may agree.
     “Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.
     “Commission” has the meaning set forth in the Recitals.
     “Common Stock” has the meaning set forth in the Recitals, and also includes
any securities into which the Common Stock may hereafter be reclassified or
changed.
     “Company Deliverables” has the meaning set forth in Section 2.2(a).

2



--------------------------------------------------------------------------------



 



     “Company Puerto Rican Counsel” means McConnell Valdes LLC.
     “Company Reports” has the meaning set forth in Section 3.1(kk).
     “Company U.S. Counsel” means Skadden, Arps, Slate, Meagher & Flom LLP.
     “Company’s Knowledge” means with respect to any statement made to the
knowledge of the Company, that the statement is based upon the actual knowledge
of the executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation.
     “Control” (including the terms “controlling”, “controlled by” or “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
     “Custodian” has the meaning set forth in Section 2.1(b).
     “Custodian Agreement” has the meaning set forth in Section 2.1(b).
     “DTC” means The Depository Trust Company.
     “Effectiveness Date” has the meaning set forth in Section 6.16.
     “Environmental Laws” has the meaning set forth in Section 3.1(l).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder.
     “ERISA Affiliate”, as applied to the Company, means any Person under common
control with the Company, who together with the Company, is treated as a single
employer within the meaning of Section 414(b), (c), (m) or (o) of the Code.
     “Escrow Agent” has the meaning set forth in Section 2.1(b).
     “Escrow Agreement” has the meaning set forth in Section 2.1(b).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.
     “Failed Bank” has the meaning set forth in Section 6.17.
     “FDIC” means the Federal Deposit Insurance Corporation.
     “FRB” means the Board of Governors of the Federal Reserve System.
     “GAAP” means U.S. generally accepted accounting principles, as applied by
the Company.
     “Indemnified Person” has the meaning set forth in Section 4.8(b).
     “Intellectual Property” has the meaning set forth in Section 3.1(r).
     “Lien” means any lien, charge, claim, encumbrance, security interest, right
of first refusal, preemptive right or other restrictions of any kind.
     “Material Adverse Effect” means any of (i) a material and adverse effect on
the legality, validity or enforceability of this Agreement, the Registration
Rights Agreement, the Certificate of Designations or the Escrow Agreement,
(ii) a material and adverse effect on the results of operations, assets,
properties, business, condition (financial or otherwise) of the Company and the

3



--------------------------------------------------------------------------------



 



Subsidiaries, taken as a whole, or (iii) any adverse impairment to the Company’s
ability to perform in any material respect on a timely basis its obligations
under this Agreement, the Registration Rights Agreement, the Certificate of
Designations or the Escrow Agreement; provided, that in determining whether a
Material Adverse Effect has occurred, there shall be excluded any effect to the
extent resulting from the following: (A) changes, after the date hereof, in U.S.
GAAP or regulatory accounting principles generally applicable to banks, savings
associations or their holding companies, (B) changes, after the date hereof, in
applicable laws, rules and regulations or interpretations thereof by any court,
administrative agency or other governmental authority, whether federal, state,
local or foreign, or any applicable industry self-regulatory organization,
(C) actions or omissions of the Company expressly required by the terms of this
Agreement or taken with the prior written consent of an affected Purchaser,
(D) changes, after the date hereof, in general economic, monetary or financial
conditions, (E) changes in the market price or trading volumes of the Common
Stock (but not the underlying causes of such changes), (F) changes in global or
national political conditions, including the outbreak or escalation of war or
acts of terrorism and (G) the public disclosure of this Agreement or the
transactions contemplated hereby; except, with respect to clauses (A), (B),
(D) and (F), to the extent that the effects of such changes have a
disproportionate effect on the Company and the Subsidiaries, taken as a whole,
relative to other similarly situated banks, savings associations or their
holding companies generally.
     “Material Contract” means any contract of the Company that was filed as an
exhibit to the SEC Reports pursuant to Item 601 of Regulation S-K.
     “Material Permits” has the meaning set forth in Section 3.1(p).
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) years.
     “New York Court” means the courts of the State of New York and the United
States District Courts located in the city of New York.
     “NYSE” means the New York Stock Exchange.
     “OCFI” means the Office of the Commissioner of Financial Institutions of
Puerto Rico.
     “P&A Agreement” has the meaning set forth in Section 6.17.
     “P&A Closing” has the meaning set forth in Section 6.17.
     “Pension Plan” means any employee pension benefit plan within the meaning
of Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and which (i) is maintained for employees of the Company or any of its
ERISA Affiliates or (ii) has at any time during the last six (6) years been
maintained for the employees of the Company or any current or former ERISA
Affiliate.
     “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization or governmental authority.
     “Placement Agent” has the meaning set forth in the Recitals.
     “Preferred Shares” has the meaning set forth in the Recitals.

4



--------------------------------------------------------------------------------



 



     “Preferred Stock” has the meaning set forth in the Recitals.
     “Principal Trading Market” means the Trading Market on which the Common
Stock is primarily listed on and quoted for trading, which, as of the date of
this Agreement and the Closing Date, shall be the NYSE.
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
     “Purchase Price” means $1,000 per Preferred Share.
     “Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
     “Purchaser Party” has the meaning set forth in Section 4.8(a).
     “Registration Rights Agreement” has the meaning set forth in the Recitals.
     “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale by the Purchasers of the Registrable Securities (as defined in the
Registration Rights Agreement).
     “Regulation D” has the meaning set forth in the Recitals.
     “Regulatory Agreement” has the meaning set forth in Section 3.1(mm).
     “Required Approvals” has the meaning set forth in Section 3.1(e).
     “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
     “Scheduled Date” has the meaning set forth in Section 6.16.
     “SEC Reports” has the meaning set forth in Section 3.1(h).
     “Secretary of State” has the meaning set forth in the Recitals.
     “Section 2.1(c)(iii) Purchaser” has the meaning set forth in
Section 2.1(c)(iii).
     “Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(v).
     “Securities” has the meaning set forth in the Recitals.
     “Securities Act” has the meaning set forth in the Recitals.
     “Stockholder Approvals” has the meaning set forth in Section 4.11.
     “Stockholder Proposals” has the meaning set forth in Section 4.11.
     “Subscription Amount” means with respect to each Purchaser, the aggregate
amount to be paid for the Preferred Shares purchased hereunder as indicated on
such Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)”.
     “Subsidiary” means any entity in which the Company, directly or indirectly,
owns sufficient capital stock or holds a sufficient equity or similar interest
such that it is consolidated with the Company in the financial statements of the
Company.
     “Trading Day” means (i) a day on which the Common Stock is listed or quoted
and traded on its Principal Trading Market (other than the OTC Bulletin Board),
or (ii) if the Common Stock is

5



--------------------------------------------------------------------------------



 



not listed on a Trading Market (other than the OTC Bulletin Board), a day on
which the Common Stock is traded in the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any
Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC (or
any similar organization or agency succeeding to its functions of reporting
prices); provided , that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.
     “Trading Market” means whichever of the NYSE, the NYSE Amex, the NASDAQ
Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or the
OTC Bulletin Board on which the Common Stock is listed or quoted for trading on
the date in question.
     “Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Certificate of
Designations, the Escrow Agreement and any other documents or agreements
executed in connection with the transactions contemplated hereunder.
     “Transfer Agent” means The Registrar and Trust Company, or any successor
transfer agent for the Company.
     “Underlying Shares” has the meaning set forth in the Recitals.
ARTICLE 2:
PURCHASE AND SALE
     2.1 Closing.
          (a) Purchase of Preferred Shares. Subject to the terms and conditions
set forth in this Agreement, at the Closing the Company shall issue and sell to
each Purchaser, and each Purchaser shall, severally and not jointly, purchase
from the Company, the number of Preferred Shares set forth below such
Purchaser’s name on the signature page of this Agreement at a per Preferred
Share price equal to the Purchase Price.
          (b) Escrow. Unless Purchaser is a Section 2.1(c)(iii) Purchaser,
concurrent with the signing hereof, (i) each Purchaser has (A) deposited the
Subscription Amount with American Stock Transfer & Trust Company, LLC, as Escrow
Agent (“AST” and, collectively with any Custodians, the “Escrow Agent”),
pursuant to that certain Escrow Agreement (in the form attached hereto as
Exhibit I) between the Company and AST (as it may be amended or otherwise
modified from time to time, the “AST Escrow Agreement”, and collectively with
any Custodian Agreements, the “Escrow Agreement”) or (B) segregated cash equal
to the Subscription Amount in an account with a custodian (a “Custodian”) of
funds held on behalf of an “investment company” under the Investment Company Act
of 1940, as amended, pursuant to binding escrow instructions (“Custodian
Agreements”) for release of such funds by such Custodian to the Company, at the
direction of the Company, upon the satisfaction of conditions set forth in the
AST Escrow Agreement, and (ii) the Company has issued instructions to the
Transfer Agent authorizing the issuance, in book-entry form, of the number of
Preferred Shares specified on such Purchaser’s signature page hereto (or, if the
Company and such Purchaser shall have agreed, as indicated on such Purchaser’s
signature page hereto, that such Purchaser will receive Preferred Shares in
certificated form, then the Company shall instead instruct the Transfer Agent to
issue such specified Preferred Shares in certificated form (the “Stock
Certificates”), or as otherwise set forth on the

6



--------------------------------------------------------------------------------



 



Stock Certificate Questionnaire included as Exhibit C-2 hereto) concurrent with
the Escrow Agent’s release of the Subscription Amount to the Company pursuant to
the Escrow Agreement.
          (c) Closing.
               (i) The Closing of the purchase and sale of the Preferred Shares
shall take place at 10:00 a.m., New York City time, at the offices of Skadden,
Arps, Slate, Meagher & Flom LLP, on the Closing Date or at such other locations
or remotely by facsimile transmission or other electronic means as the parties
may mutually agree. The “Closing Date” shall be April 30, 2010, unless the FDIC
shall have notified the Company that the P&A Closing will not occur on April 30,
2010. In the event that the FDIC notifies the Company that the P&A Closing will
not occur on April 30, 2010 (or any other Scheduled Date as contemplated by this
paragraph), the Company will provide each Purchaser notice thereof. Upon notice
from the FDIC of a different Scheduled Date for the P&A Closing, the Company
shall promptly provide each Purchaser notice thereof. Unless the FDIC shall have
notified the Company that the P&A Closing will not occur on a particular
Scheduled Date, then the “Closing Date” shall mean such Scheduled Date. The
“Closing” means the release of funds and issuance of Preferred Shares as
contemplated hereby.
               (ii) Unless Purchaser is a Section 2.1(c)(iii) Purchaser,
pursuant to the terms of the Escrow Agreement, on the Closing Date, the Escrow
Agent shall release the Subscription Amount to the Company and the Transfer
Agent shall issue the Preferred Shares to each Purchaser as provided in the
instructions referred to in paragraph (b) above. If Purchaser and the Company
have previously agreed (as indicated on such Purchaser’s signature page hereto)
that such Purchaser may rely on Section 2.1(c)(iii) instead of on Sections 2.1
(c)(i) and (ii), such Purchaser is a “Section 2.1(c)(iii) Purchaser”.
               (iii) If Purchaser is prohibited by the terms of its
organizational or constituent documents to enter into an escrow agreement and
has provided the Company with documented evidence of such prohibition (any such
Purchaser, a “Section 2.1(c)(iii) Purchaser”), then with respect to such
Purchaser Section 2.1(c)(ii) shall not apply and shall have no force and effect,
and this Section 2.1(c)(iii) shall apply instead. This Section 2.1(c)(iii) shall
not apply and shall have no force or effect for any Purchaser that is not a
Section 2.1(c)(iii) Purchaser. If a Purchaser is a Section 2.1(c)(iii)
Purchaser, then at 9:00 a.m., New York City time, on the Closing Date (i)
Purchaser shall pay the Subscription Amount by wire transfer of immediately
available funds to an account designated by the Company and (ii) the Company
shall issue instructions to the Transfer Agent to issue in book-entry form the
number of Preferred Shares specified on such Purchaser’s signature page hereto
(or, if the Company and such Purchaser shall have agreed, as indicated on such
Purchaser’s signature page hereto, that such Purchaser will receive Preferred
Shares in certificated form, then the Company shall instead instruct the
Transfer Agent to issue such specified Preferred Shares in Stock Certificates,
or as otherwise set forth on the Stock Certificate Questionnaire included as
Exhibit C-2 hereto) concurrent with such Purchaser’s payment of the Subscription
Amount to the Company.
     2.2 Closing Deliveries.
          (a) On or prior to the Closing, the Company shall issue, deliver or
cause to be delivered to each Purchaser the following (the “Company
Deliverables”):

7



--------------------------------------------------------------------------------



 



               (i) this Agreement, duly executed by the Company;
               (ii) as the Company and such Purchaser agree, the Company shall
cause the Transfer Agent to issue, in book-entry form the number of Preferred
Shares specified on such Purchaser’s signature page hereto (or, if the Company
and such Purchaser shall have agreed, as indicated on such Purchaser’s signature
pages hereto, that such Purchaser will receive Stock Certificates for their
Preferred Shares, then the Company shall instead instruct the Transfer Agent to
issue such specified Stock Certificates registered in the name of such Purchaser
or as otherwise set forth on the Stock Certificate Questionnaire);
               (iii) a legal opinion of Company Puerto Rican Counsel, dated as
of the Closing Date and in the form attached hereto as Exhibit D, executed by
such counsel and addressed to the Purchasers;
               (iv) a legal opinion of Company U.S. Counsel, dated as of the
Closing Date and in the form attached hereto as Exhibit E, executed by such
counsel and addressed to the Purchasers;
               (v) the Registration Rights Agreement, duly executed by the
Company (which shall be delivered on the date hereof);
               (vi) the AST Escrow Agreement, duly executed by the Company and
AST (which shall be delivered on the date hereof);
               (vii) a certificate of the Secretary of the Company, in the form
attached hereto as Exhibit F (the “Secretary’s Certificate”), dated as of the
Closing Date, (a) certifying the resolutions adopted by the Board of Directors
of the Company or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Securities, (b) certifying the current versions of the
Certificate of Incorporation, as amended, and by-laws, as amended, of the
Company and (c) certifying as to the signatures and authority of persons signing
the Transaction Documents and related documents on behalf of the Company; and
               (viii) the Compliance Certificate referred to in Section 5.1(f).
          (b) Each Purchaser shall deliver or cause to be delivered to the
Company or the Escrow Agent, as applicable, the following (the “Purchaser
Deliverables”):
               (i) On or prior to the date hereof:
                    a) this Agreement, duly executed by such Purchaser;
                    b) the Registration Rights Agreement, duly executed by such
Purchaser;
                    c) a Custodian Agreement, if applicable, duly executed by
such Purchaser;

8



--------------------------------------------------------------------------------



 



                    d) a fully completed and duly executed Accredited Investor
Questionnaire, reasonably satisfactory to the Company, and the Stock Certificate
Questionnaire in the forms attached hereto as Exhibits C-1 and C-2 ,
respectively; and
                    e) if such Purchaser is not a Section 2.1(c)(iii) Purchaser,
its Subscription Amount, in United States dollars and in immediately available
funds, in the amount indicated below such Purchaser’s name on the applicable
signature page hereto under the heading “Aggregate Purchase Price (Subscription
Amount)” by wire transfer to the Escrow Account in accordance with the Escrow
Agent’s written instructions.
               (ii) On or prior to the Closing Date:
                    a) if such Purchaser is a Section 2.1(c)(iii) Purchaser,
then such Purchaser shall deliver or cause to be delivered to the Company on or
prior to the Closing Date, its Subscription Amount, in United States dollars and
in immediately available funds, in the amount indicated below such Purchaser’s
name on the applicable signature page hereto under the heading “Aggregate
Purchase Price (Subscription Amount)” by wire transfer in accordance with the
Company’s written instructions.
ARTICLE 3:
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to each of the Purchasers that:
          (a) Subsidiaries. The Company has no direct or indirect Subsidiaries
other than as set forth in Exhibit H. The Company owns, directly or indirectly,
all of the capital stock or comparable equity interests of each Subsidiary free
and clear of any and all Liens, and all the issued and outstanding shares of
capital stock or comparable equity interest of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.
          (b) Organization and Qualification. The Company and each of its
“Significant Subsidiaries” (as defined in Rule 1-02 of Regulation S-X) is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own or lease and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Significant Subsidiary is in violation of any of the
provisions of its respective articles or certificate of incorporation, bylaws or
other organizational or charter documents. The Company and each of its
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not in the reasonable judgment of the Company be expected
to have a Material Adverse Effect. The Company is duly registered as a bank
holding company under the Bank Holding Company Act of 1956, as amended (the
“BHCA”), and a financial holding company under the Gramm-Leach-Bliley Act of
1999, as amended. The

9



--------------------------------------------------------------------------------



 



Company’s depository institution Subsidiary’s deposit accounts are insured up to
applicable limits by the FDIC. The Company has conducted its business in
compliance with all applicable federal, state and foreign laws, orders,
judgments, decrees, rules, regulations and applicable stock exchange
requirements, including all laws and regulations restricting activities of bank
holding companies and banking organizations, except for any noncompliance that,
individually or in the aggregate, has not had and would not be reasonably
expected to have a Material Adverse Effect.
          (c) Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder,
including, without limitation, to issue the Preferred Shares in accordance with
the terms hereof and, subject to the Stockholder Approvals, to issue the
Underlying Shares in accordance with the Certificate of Designations. The
Company’s execution and delivery of each of the Transaction Documents to which
it is a party and the consummation by it of the transactions contemplated hereby
and thereby (including, but not limited to, the sale and delivery of the
Preferred Shares and the Underlying Shares) have been duly authorized by all
necessary corporate action on the part of the Company, and no further corporate
action is required by the Company, its Board of Directors or its stockholders in
connection therewith other than in connection with the Required Approvals. Each
of the Transaction Documents to which it is a party has been (or upon delivery
will have been) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law. Except for Material
Contracts, there are no stockholder agreements, voting agreements, or other
similar arrangements with respect to the Company’s capital stock to which the
Company is a party or, to the Company’s Knowledge, between or among any of the
Company’s stockholders.
          (d) No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Preferred Shares and the Underlying
Shares) do not and will not (i) conflict with or violate any provisions of the
Company’s or any Subsidiary’s articles or certificate of incorporation, bylaws
or otherwise result in a violation of the organizational documents of the
Company or any Subsidiary, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would result in a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, or (iii) subject to the Required Approvals, conflict with
or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations and the rules and regulations, assuming the correctness of the
representations and warranties made by the Purchasers herein, of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company is

10



--------------------------------------------------------------------------------



 



bound or affected, except in the case of clauses (ii) and (iii) such as would
not have or reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
          (e) Filings, Consents and Approvals. Neither the Company nor any of
its Subsidiaries is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the
Preferred Shares and the Underlying Shares), other than (i) obtaining the
Stockholder Approvals to issue the Underlying Shares in accordance with the
terms of the Certificate of Designations, (ii) the filing of the Certificate of
Designations with the Secretary of State, (iii) the filing with the Commission
of one or more Registration Statements in accordance with the requirements of
the Registration Rights Agreement, (iv) filings required by applicable state
securities laws, (v) the filing of a Notice of Sale of Securities on Form D with
the Commission under Regulation D of the Securities Act, (vi) the filing of any
requisite notices and/or application(s) to the Principal Trading Market for the
issuance and sale of the Underlying Shares and the listing of the Underlying
Shares for trading or quotation, as the case may be, thereon in the time and
manner required thereby, (vii) the filings required in accordance with
Section 4.6 of this Agreement and (viii) those that have been made or obtained
prior to the date of this Agreement (collectively, the “Required Approvals”).
          (f) Issuance of the Preferred Shares. The issuance of the Preferred
Shares has been duly authorized and the Preferred Shares, when issued and paid
for in accordance with the terms of the Transaction Documents, will be duly and
validly issued, fully paid and non-assessable and free and clear of all Liens,
other than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights. The issuance of the Underlying Shares has been duly authorized
and the Underlying Shares, when issued in accordance with the terms of the
Certificate of Designations, will be duly and validly issued, fully paid and
non-assessable and free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights.
Assuming the accuracy of the representations and warranties of the Purchasers in
this Agreement, the Securities will be issued in compliance with all applicable
federal and state securities laws.
          (g) Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) has been set forth in
the SEC Reports and has changed since the date of such SEC Reports only due to
(i) the sale and issuance of 8,740,000 shares of Common Stock in March 2010, and
(ii) stock grants or other equity awards or stock option and warrant exercises
that do not, individually or in the aggregate, have a material effect on the
issued and outstanding capital stock, options and other securities. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance in all
material respects with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase any capital stock of the Company.
Except as specified in the SEC Reports: (i) no shares of the Company’s
outstanding capital stock are subject to preemptive rights or any other similar
rights; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever

11



--------------------------------------------------------------------------------



 



relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company,
other than those issued or granted pursuant to Material Contracts or equity or
incentive plans or arrangements described in the SEC Reports; (iii) there are no
material outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of the Company or by which the Company is bound; (iv) except for the
Registration Rights Agreement, there are no agreements or arrangements under
which the Company is obligated to register the sale of any of its securities
under the Securities Act; (v) there are no outstanding securities or instruments
of the Company that contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
is or may become bound to redeem a security of the Company; (vi) the Company
does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (vii) the Company has no
liabilities or obligations required to be disclosed in the SEC Reports but not
so disclosed in the SEC Reports, which, individually or in the aggregate, will
have or would reasonably be expected to have a Material Adverse Effect. There
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities.
          (h) SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, since January 1, 2009
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”), on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective filing dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. On March 19, 2010, the
Company issued 8,740,000 shares of Common Stock pursuant to a prospectus
supplement and an accompanying prospectus, each filed with the Commission
pursuant to Rule 424(b); such prospectus supplement and the accompanying
prospectus contain important information about the Company’s Common Stock and
certain other material information about the Company. The Company advises any
Purchaser to read such prospectus supplement and accompanying prospectus, in
particular the sections entitled “Risk Factors,” “Description of Capital Stock”
and “Material United States Federal Income Tax Consideration.”
          (i) Financial Statements. The financial statements of the Company and
its Subsidiaries included in the SEC Reports comply in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the balance sheet of the

12



--------------------------------------------------------------------------------



 



Company and its consolidated Subsidiaries taken as a whole as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate.
          (j) Tax Matters. The Company and each of its Subsidiaries has
(i) filed all material foreign, U.S. federal, Puerto Rico and local tax returns,
information returns and similar reports that are required to be filed, and all
such tax returns are true, correct and complete in all material respects, and
(ii) paid all material taxes required to be paid by it and any other material
assessment, fine or penalty levied against it other than taxes (x) currently
payable without penalty or interest, or (y) being contested in good faith by
appropriate proceedings.
          (k) Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in subsequent
SEC Reports filed prior to the date hereof, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(ii) the Company has not incurred any material liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the Company
and a quarterly cash dividend of $0.04 per share of Common Stock on April 15,
2010), (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except (A) Common Stock issued pursuant to existing
Company option plans or equity based plans disclosed in the SEC Reports and
(B) 8,740,000 shares of Common Stock issued in March 2010, and (vi) there has
not been any material change or amendment to, or any waiver of any material
right by the Company under, any Material Contract under which the Company or any
of its Subsidiaries is bound or subject. Except for the transactions
contemplated by this Agreement (including, for the avoidance of doubt, the
execution of any P&A Agreement and the consummation of any of the transactions
contemplated thereunder, including any purchase of the Failed Bank or portion
thereof), no event, liability or development has occurred or exists with respect
to the Company or its Subsidiaries or their respective business, properties,
operations or financial condition that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
that has not been publicly disclosed at least one Trading Day prior to the date
that this representation is made.
          (l) Environmental Matters. Except as disclosed in the SEC Reports,
neither the Company nor any of its Subsidiaries (i) is in violation of any
statute, rule, regulation, decision or order of any governmental agency or body
or any court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), (ii) is liable for any off-site disposal
or contamination pursuant to any Environmental Laws, or (iii) is subject to any
claim relating to any Environmental Laws; in each case, which violation,
contamination, liability or claim has had or would reasonably be expected to
have, individually or in

13



--------------------------------------------------------------------------------



 



the aggregate, a Material Adverse Effect; and, to the Company’s Knowledge, there
is no pending or threatened investigation that might lead to such a claim.
          (m) Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the issuance of the Preferred Shares or (ii) except as disclosed in
the SEC Reports, is reasonably likely to have a Material Adverse Effect,
individually or in the aggregate, if there were an unfavorable decision. Neither
the Company nor any Subsidiary, nor any director or officer thereof, is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
There has not been, and to the Company’s knowledge there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.
          (n) Employment Matters. No material labor dispute exists or, to the
Company’s Knowledge, is imminent with respect to any of the employees of the
Company which would have or reasonably be expected to have a Material Adverse
Effect. To the Company’s Knowledge, no executive officer is, or is now expected
to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
or any Subsidiary to any liability with respect to any of the foregoing matters.
The Company is in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not have or reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
          (o) Compliance. Neither the Company nor any of its Subsidiaries (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of which the
Company has been made aware in writing of any court, arbitrator or governmental
body having jurisdiction over the Company or its properties or assets, or
(iii) is in violation of, or in receipt of written notice that it is in
violation of, any statute, rule or regulation of any governmental authority
applicable to the Company, or which would have the effect of revoking or
limiting FDIC deposit insurance, except in each case as would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          (p) Regulatory Permits. The Company and each of its Subsidiaries
possess or have applied for all certificates, authorizations, consents and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as currently
conducted and as described in the SEC Reports, except where the failure to
possess such permits, individually or in the aggregate, has not and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (“Material Permits”), and (i) neither the Company nor any of its
Subsidiaries has received any notice in writing of proceedings relating to the
revocation or material adverse modification of any such Material Permits

14



--------------------------------------------------------------------------------



 



and (ii) the Company is unaware of any facts or circumstances that would give
rise to the revocation or material adverse modification of any Material Permits.
          (q) Title to Assets. The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.
          (r) Patents and Trademarks. The Company and its Subsidiaries own,
possess, license, or can acquire on reasonable terms, or have other rights to
use all foreign and domestic patents, patent applications, trade and service
marks, trade and service mark registrations, trade names, copyrights,
inventions, trade secrets, technology, Internet domain names, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of their respective businesses as now conducted, except where the
failure to own, possess, license or have such rights would not have or
reasonably be expected to have a Material Adverse Effect. Except as set forth in
the SEC Reports and except where such violations or infringements would not have
or reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (a) there are no rights of third parties to any such
Intellectual Property; (b) there is no infringement by third parties of any such
Intellectual Property; (c) there is no pending or threatened action, suit,
proceeding or claim by others challenging the Company’s and its Subsidiaries’
rights in or to any such Intellectual Property; (d) there is no pending or
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property; and (e) there is no Proceeding by
others that the Company and/or any Subsidiary infringes or otherwise violates
any patent, trademark, copyright, trade secret or other proprietary rights of
others.
          (s) Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are engaged.
Neither the Company nor any of its Subsidiaries has received any notice of
cancellation of any such insurance, nor, to the Company’s Knowledge, will it or
any Subsidiary be unable to renew their respective existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.
          (t) Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports and other than the grant of stock options or other equity awards
that are not individually or in the aggregate material in amount, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company, is presently a party to any transaction with the
Company or to a presently contemplated transaction (other than for services as
employees, officers and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.

15



--------------------------------------------------------------------------------



 



          (u) Internal Control Over Financial Reporting. Except as set forth in
the SEC Reports, the Company maintains internal control over financial reporting
(as such term is defined in Rule 13a-15(f) under the Exchange Act) designed to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles and such internal control over
financial reporting was effective as of the date of the most recent SEC Report.
          (v) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance
in all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it. Except as disclosed in the SEC Reports, the
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) and 15d-15(e) under the Exchange Act), and such disclosure
controls and procedures are effective.
          (w) Certain Fees. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than the Placement Agent with respect
to the offer and sale of the Preferred Shares (which placement agent fees are
being paid by the Company). The Company shall indemnify, pay, and hold each
Purchaser harmless against, any liability, loss or expense (including, without
limitation, attorneys’ fees and out-of-pocket expenses) arising in connection
with any such right, interest or claim.
          (x) Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires, no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to the Purchasers under the
Transaction Documents. The issuance and sale of the Preferred Shares hereunder
does not contravene the rules and regulations of the Principal Trading Market
and, upon the receipt of the Stockholder Approvals, the issuance of the
Underlying Shares in accordance with the Certificate of Designations will not
contravene the rules and regulations of the Principal Trading Market.
          (y) Registration Rights. Other than each of the Purchasers, no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company other than those securities
which are currently registered on an effective registration statement on file
with the Commission.
          (z) Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received written notice from any
Trading Market on which the Common Stock is listed or quoted to the effect that
the Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance in all material
respects with the listing and maintenance requirements for continued trading of
the Common Stock on the Principal Trading Market.

16



--------------------------------------------------------------------------------



 



          (aa) Investment Company. Neither the Company nor any of its
Subsidiaries is required to be registered as, and immediately following the
Closing will not be required to register as, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
          (bb) Unlawful Payments. Neither the Company nor any of its
Subsidiaries, nor to the Company’s Knowledge, any directors, officers,
employees, agents or other Persons acting at the direction of or on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company: (a) directly or indirectly, used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to foreign or domestic political activity; (b) made any direct or
indirect unlawful payments to any foreign or domestic governmental officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds; (c) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, or (d) made any other unlawful bribe, rebate, payoff,
influence payment, kickback or other material unlawful payment to any foreign or
domestic government official or employee.
          (cc) Application of Takeover Protections; Rights Agreements. The
Company has not adopted any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company. The Company and its Board of Directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation or other organizational documents or the laws of
the jurisdiction of its incorporation or otherwise which is or could become
applicable to any Purchaser solely as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company’s issuance of the
Securities and any Purchaser’s ownership of the Securities.
          (dd) Disclosure. The Company confirms that neither it nor, to the
Company’s Knowledge, any of its officers or directors nor any other Person
acting on its or their behalf has provided, including the Placement Agent to
provide, any Purchaser or its respective agents or counsel with any information
that it believes constitutes or could reasonably be expected to constitute
material, non-public information except insofar as the existence, provisions and
terms of the Transaction Documents and the proposed transactions hereunder may
constitute such information, all of which will be disclosed by the Company in
the Press Release as contemplated by Section 4.6 hereof. The Company understands
and confirms that each of the Purchasers will rely on the representations in
this Section 3.1(dd) in effecting transactions in securities of the Company. No
event or circumstance has occurred or information exists with respect to the
Company or any of its Subsidiaries or its or their business, properties,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed, except for the announcement of
this Agreement and related transactions and as may be disclosed on the Form 8-K
filed pursuant to Section 4.6.
          (ee) Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed and
would have or reasonably be expected to have a Material Adverse Effect.

17



--------------------------------------------------------------------------------



 



          (ff) Acknowledgment Regarding Purchasers’ Purchase of Preferred
Shares. The Company acknowledges and agrees that each of the Purchasers is
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further acknowledges that no Purchaser is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any of the Purchasers or any of their respective representatives or
agents in connection with the Transaction Documents and the transactions
contemplated thereby is merely incidental to the Purchasers’ purchase of the
Preferred Shares.
          (gg) Absence of Manipulation. The Company has not, and to the
Company’s Knowledge no one acting on its behalf has, taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities.
          (hh) OFAC. Neither the Company nor any Subsidiary nor, to the
Company’s Knowledge, any director, officer, agent, employee, Affiliate or Person
acting on behalf of the Company or any Subsidiary is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly use the
proceeds of the sale of the Preferred Shares, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.
          (ii) Money Laundering Laws. The operations of each of the Company and
any Subsidiary are in compliance in all material respects with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and to the Company’s Knowledge, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company and/or any Subsidiary with respect to the
Money Laundering Laws is pending or threatened.
          (jj) Reports, Registrations and Statements. Since December 31, 2008,
the Company and each Subsidiary have filed all material reports, registrations
and statements, together with any required amendments thereto, that it was
required to file with the FRB, the FDIC, the OCFI and any other applicable
federal or state securities or banking authorities, except where the failure to
file any such report, registration or statement would not have or reasonably be
expected to have a Material Adverse Effect. All such reports and statements
filed with any such regulatory body or authority are collectively referred to
herein as the “Company Reports.” As of their respective dates, the Company
Reports complied as to form in all material respects with all the rules and
regulations promulgated by the FRB, the FDIC, the OCFI and any other applicable
foreign, federal or state securities or banking authorities, as the case may be.
          (kk) Adequate Capitalization. As of December 31, 2009, the Company’s
Subsidiary insured depository institutions meet or exceed the standards
necessary to be considered

18



--------------------------------------------------------------------------------



 



“adequately capitalized” under the Federal Deposit Insurance Company’s
regulatory framework for prompt corrective action.
          (ll) Agreements with Regulatory Agencies; Compliance with Certain
Banking Regulations. Neither the Company nor any Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any capital directive by, or since December 31, 2007, has adopted any
board resolutions at the request of, any governmental entity that currently
restricts in any material respect the conduct of its business or that in any
material manner relates to its capital adequacy, its liquidity and funding
policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company or any Subsidiary been advised since December 31, 2008 by
any governmental entity that it intends to issue, initiate, order, or request
any such Regulatory Agreement.
          The Company has no knowledge of any facts and circumstances, and has
no knowledge of any facts or circumstances exist, that would cause its
Subsidiary banking institutions: (i) to be operating in violation, in any
material respect, of the Bank Secrecy Act, the Patriot Act, any order issued
with respect to anti-money laundering by OFAC, or any other anti-money
laundering statute, rule or regulation; or (ii) not to be in satisfactory
compliance, in any material respect, with all applicable privacy of customer
information requirements contained in any applicable federal and state privacy
laws and regulations as well as the provisions of all information security
programs adopted by the Subsidiary.
          (mm) No General Solicitation or General Advertising. Neither the
Company nor, to the Company’s Knowledge, any Person acting on its behalf has
engaged or will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with any offer or sale of the Preferred Shares.
          (nn) Risk Management Instruments. Except as has not had or would not
reasonably be expected to have a Material Adverse Effect, since January 1, 2009,
all material derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries, were entered into (1) only
in the ordinary course of business, (2) in accordance with prudent practices and
in all material respects with all applicable laws, rules, regulations and
regulatory policies, and (3) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of the Subsidiaries, enforceable in
accordance with its terms. Neither the Company or the Subsidiaries, nor, to the
knowledge of the Company, any other party thereto, is in breach of any of its
material obligations under any such agreement or arrangement.
          (oo) ERISA. The Company and each ERISA Affiliate is in compliance in
all material respects with all presently applicable provisions of ERISA; no
“reportable event” described in Section 4043 of ERISA (other than an event for
which the 30-day notice requirement has been waived by applicable regulation)
has occurred with respect to any Pension Plan for which the Company would have
any liability that would reasonably be expected to have a Material Adverse

19



--------------------------------------------------------------------------------



 



Effect; the Company has not incurred and does not expect to incur liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any Pension Plan; or (ii) Sections 412 or 4971 of the Code that would reasonably
be expected to have a Material Adverse Effect; and each Pension Plan for which
the Company would have liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.
          (pp) Reservation of Underlying Shares. Assuming the Stockholder
Approvals have been obtained, the Company will reserve, free of any preemptive
or similar rights of stockholders of the Company, a number of unissued shares of
Common Stock, sufficient to issue and deliver the Underlying Shares into which
the Preferred Shares are convertible.
          (qq) Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).
          (rr) Registration Eligibility. The Company is eligible to register the
resale of the Securities by the Purchasers using Form S-3 promulgated under the
Securities Act.
          (ss) FDIC Policy Statement. The Company and the Bank are not subject
to, and do not expect that, as a result of the issuance of Preferred Shares
provided herein or otherwise arising in connection with the Bank’s acquisition
of the Failed Bank, they will become subject to, the FDIC Statement of Policy on
Qualifications for Failed Bank Acquisitions (as in effect and interpreted on the
date hereof) (the “FDIC Policy Statement”).
          (tt) No Additional Agreements. The Company has no other agreements or
understandings (including, without limitation, side letters) with any Purchaser
to purchase Preferred Shares on terms that are different from those set forth
herein.
     3.2 Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:
          (a) Organization; Authority. If such Purchaser is an entity, it is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. If such Purchaser is an entity, the
execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or, if such Purchaser is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such
Purchaser. If such Purchaser is an entity, each of this Agreement, the
Registration Rights Agreement and the Escrow Agreement has been duly executed by
such Purchaser, and when delivered by such Purchaser in accordance with the
terms hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

20



--------------------------------------------------------------------------------



 



          (b) No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement, the Registration Rights Agreement and the Escrow
Agreement and the consummation by such Purchaser of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Purchaser (if such Purchaser is an entity),
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.
          (c) Investment Intent. Such Purchaser understands that the Preferred
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Preferred Shares as principal for its own account and not with a view to, or for
distributing or reselling such Preferred Shares or any part thereof in violation
of the Securities Act or any applicable state securities laws, provided, that by
making the representations herein, other than as set forth herein, such
Purchaser does not agree to hold any of the Preferred Shares for any minimum
period of time and reserves the right at all times to sell or otherwise dispose
of all or any part of such Preferred Shares pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. Such Purchaser is acquiring the Preferred Shares hereunder in the ordinary
course of its business. Such Purchaser does not presently have any agreement,
plan or understanding, directly or indirectly, with any Person to distribute or
effect any distribution of any of the Securities (or any securities which are
derivatives thereof) to or through any Person or entity.
          (d) Purchaser Status. At the time such Purchaser was offered the
Preferred Shares, it was, and at the date hereof it is, an “accredited investor”
as defined in Rule 501(a) under the Securities Act. Such Purchaser has provided
the information in the Accredited Investor Questionnaire attached hereto as
Exhibit C-1.
          (e) Reliance. The Company and the Placement Agent (on behalf of its
client) will be entitled to rely upon this Agreement and are irrevocably
authorized to produce this Agreement or a copy hereof to (A) any regulatory
authority having jurisdiction over the Company and its affiliates and (B) any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby, in each case, to the extent required
by any court or governmental authority to which the Company is subject, provided
that the Company provides the Purchaser with prior written notice of such
disclosure.
          (f) General Solicitation. Purchaser: (i) became aware of the offering
of the Preferred Shares, and the Preferred Shares were offered to Purchaser,
solely by direct contact between Purchaser and the Company or Placement Agent,
and not by any other means, including any form of “general solicitation” or
“general advertising” (as such terms are used in Regulation D promulgated under
the Securities Act and interpreted by the Commission); (ii) reached its decision
to invest in the Company independently from any other Purchaser; (iii) has
entered into no

21



--------------------------------------------------------------------------------



 



agreements with stockholders of the Company or other subscribers for the purpose
of controlling the Company or any of its subsidiaries; and (iv) has entered into
no agreements with stockholders of the Company or other subscribers regarding
voting or transferring Purchaser’s interest in the Company.
          (g) Direct Purchase. Purchaser is purchasing Preferred Shares directly
from the Company and not from the Placement Agent. The Placement Agent did not
make any representations, declarations or warranties to Purchaser, express or
implied, regarding the Preferred Shares, the Company or the Company’s offering
of the Preferred Shares, and the Placement Agent did not offer to sell, or
solicit an offer to buy, any of the Preferred Shares that Purchaser proposes to
acquire from the Company hereunder.
          (h) Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Preferred Shares, and
has so evaluated the merits and risks of such investment. Such Purchaser is able
to bear the economic risk of an investment in the Preferred Shares and, at the
present time, is able to afford a complete loss of such investment.
          (i) Access to Information. Such Purchaser acknowledges that it has
been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Preferred Shares and
the merits and risks of investing in the Preferred Shares; (ii) access to
information about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment; and (iv) the
opportunity to ask questions of management. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Company’s representations and warranties
contained in the Transaction Documents. Such Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Preferred Shares.
Purchaser acknowledges that neither the Company nor the Placement Agent has made
any representation, express or implied, with respect to the accuracy,
completeness or adequacy of any available information except, with respect to
the Company, as expressly set forth in the SEC Reports or to the extent such
information is covered by the representations and warranties of the Company
contained in Section 3.1.
          (j) Brokers and Finders. Other than the Placement Agent with respect
to the Company, no Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.
          (k) Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Preferred Shares pursuant to
the Transaction

22



--------------------------------------------------------------------------------



 



Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Preferred Shares constitutes legal, regulatory, tax or
investment advice. Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Preferred Shares. Such Purchaser understands
that the Placement Agent has acted solely as the agent of the Company in this
placement of the Securities and such Purchaser has not relied on any statement,
representation or warranty including any business or legal advice of the
Placement Agent or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.
          (l) Acquisition. The Board of Directors of the Company will control
the entry into the P&A Agreement with respect to any acquisition of the Failed
Bank or any portion thereof and stockholders of the Company will have no
opportunity to affect the investment decision regarding the potential
acquisition.
          (m) ERISA. (i) If Purchaser is, or is acting on behalf of, an ERISA
Entity (as defined below), Purchaser represents and warrants that on the date
hereof;
                    (A) The decision to invest assets of the ERISA Entity in the
Preferred Shares was made by fiduciaries independent of the Company or its
affiliates, which fiduciaries are duly authorized to make such investment
decisions and who have not relied on any advice or recommendations of the
Company or its affiliates;
                    (B) Neither the Company nor any of its agents,
representatives or affiliates have exercised any discretionary authority or
control with respect to the ERISA Entity’s investment in the Preferred Shares;
                    (C) The purchase and holding of the Preferred Shares will
not constitute a nonexempt prohibited transaction under ERISA or Section 4975 of
the Code or a similar violation under any applicable similar laws; and
                    (D) The terms of the Documents comply with the instruments
and applicable laws governing such ERISA Entity.
(ii) For the purpose of this paragraph, the term “ERISA Entity” will mean (A) an
“employee benefit plan” within the meaning of Section 3(3) of ERISA subject to
Title I of ERISA, (B) a “plan” within the meaning of Section 4975(e)(1) of the
Code and (C) any person whose assets are deemed to be “plan assets” within the
meaning of ERISA Section 3(42) and 29 C.F.R. § 2510.3-101 or otherwise under
ERISA.
          (n) Reliance on Exemptions. Such Purchaser understands that the
Securities being offered and sold to it in reliance on specific exemptions from
the registration requirements of U.S. federal and state securities laws and that
the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,

23



--------------------------------------------------------------------------------



 



acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Preferred Shares.
          (o) No Governmental Review. Such Purchaser understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities. Purchaser understands that the Securities are not savings accounts,
deposits or other obligations of any bank and are not insured by the FDIC,
including the FDIC’s Deposit Insurance Fund, or any other governmental agency.
          (p) Antitrust. No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any governmental entity or
authority or any other person or entity in respect of any law or regulation,
including the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended,
and the rules and regulations thereunder, is necessary or required, and no lapse
of a waiting period under law applicable to such Purchaser is necessary or
required, in each case in connection with the execution, delivery or performance
by such Purchaser of this Agreement or the purchase of the Preferred Shares
contemplated hereby.
          (q) Residency. Such Purchaser’s residence (if an individual) or office
in which its investment decision with respect to the Preferred Shares was made
(if an entity) are located at the address immediately below such Purchaser’s
name on its signature page hereto.
          (r) Regulatory Matters. Purchaser understands and acknowledges that:
(i) the Company is a registered bank holding company under the BHCA, and is
subject to regulation by the FRB; (ii) acquisitions of interests in bank holding
companies are subject to the BHCA and the Change in Bank Control Act (the
“CIBCA”) and may be reviewed by the FRB to determine the circumstances under
which such acquisitions of interests will result in Purchaser becoming subject
to the BHCA or subject to the prior notice requirements of the CIBCA. Assuming
the accuracy of the representations and warranties of the Company contained
herein, Purchaser represents that neither it nor its Affiliates will, as a
result of the transactions contemplated herein, be deemed to (i) own or control
10% or more of any class of voting securities of the Company or (ii) otherwise
control the Company for purposes of the BHCA or CIBCA. Purchaser is not
participating and has not participated with any other investor in the offering
of the Preferred Shares in any joint activity or parallel action towards a
common goal between or among such investors of acquiring control of the Company.
          (s) Trading. Purchaser acknowledges that there is no trading market
for the Preferred Stock, and no such market is expected to develop.
          (t) OFAC and Anti-Money Laundering. The Purchaser understands,
acknowledges, represents and agrees that (i) the Purchaser is not the target of
any sanction, regulation, or law promulgated by the Office of Foreign Assets
Control, the Financial Crimes Enforcement Network or any other U.S. governmental
entity (“U.S. Sanctions Laws”); (ii) the Purchaser is not owned by, controlled
by, under common control with, or acting on behalf of any person that is the
target of U.S. Sanctions Laws; (iii) the Purchaser is not a “foreign shell bank”
and is not acting on behalf of a “foreign shell bank” under applicable
anti-money laundering laws and regulations; (iv) the Purchaser’s entry into this
Agreement or consummation of the transactions

24



--------------------------------------------------------------------------------



 



contemplated hereby will not contravene U.S. Sanctions Laws or applicable
anti-money laundering laws or regulations; (v) the Purchaser will promptly
provide to the Company or any regulatory or law enforcement authority such
information or documentation as may be required to comply with U.S. Sanctions
Laws or applicable anti-money laundering laws or regulations; and (vi) the
Company may provide to any regulatory or law enforcement authority information
or documentation regarding, or provided by, the Purchaser for the purposes of
complying with U.S. Sanctions Laws or applicable anti-money laundering laws or
regulations.
          (u) Purchaser has not discussed the Offering with any other party or
potential investors (other than the Company, Placement Agent, any other
Purchaser and Purchaser’s authorized representatives), except as expressly
permitted under the terms of this Agreement.
          (v) Knowledge as to Conditions. Purchaser does not know of any reason
why any regulatory approvals and, to the extent necessary, any other approvals,
authorizations, filings, registrations, and notices required or otherwise a
condition to the consummation by it of the transactions contemplated by this
Agreement will not be obtained.
     The Company and each of the Purchasers acknowledge and agree that no party
to this Agreement has made or makes any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in this Article 3 and the Transaction Documents.
ARTICLE 4:
OTHER AGREEMENTS OF THE PARTIES
     4.1 Transfer Restrictions.
     (a) Compliance with Laws. Notwithstanding any other provision of this
Article 4, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 (provided that the transferor provides the Company
with reasonable assurances (in the form of seller and broker representation
letters) that such securities may be sold pursuant to such rule), the Company
may require the transferor thereof to provide to the Company and the Transfer
Agent, at the transferor’s expense, an opinion of counsel selected by the
transferor and reasonably acceptable to the Company and the Transfer Agent, the
form and substance of which opinion shall be reasonably satisfactory to the
Company and the Transfer Agent, to the effect that such transfer does not
require registration of such transferred Securities under the Securities Act. As
a condition of transfer (other than pursuant to clauses (i), (ii) or (iii) of
the preceding sentence), any such transferee shall agree in writing to be bound
by the terms of this Agreement and shall have the rights of a Purchaser under
this Agreement and the Registration Rights Agreement with respect to such
transferred Securities.
     (b) Legends. Certificates evidencing the Securities shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and,

25



--------------------------------------------------------------------------------



 



with respect to Securities held in book-entry form, the Transfer Agent will
record such a legend on the share register), until such time as they are not
required under Section 4.1(c) or applicable law:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF SELLER AND BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD
PURSUANT TO SUCH RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.
     (c) Removal of Legends. The restrictive legend set forth in Section 4.1(b)
above shall be removed and the Company shall issue a certificate without such
restrictive legend or any other restrictive legend to the holder of the
applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such
Securities are sold or transferred pursuant to Rule 144 (if the transferor is
not an Affiliate of the Company), or (ii) such Securities are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such securities and without volume or manner-of-sale
restrictions. Following the earlier of (i) the Effective Date (as defined in the
Registration Rights Agreement) or (ii) Rule 144 becoming available for the
resale of Securities, without the requirement for the Company to be in
compliance with the current public information required under 144(c)(1) (or
Rule 144(i)(2), if applicable) as to the Securities and without volume or
manner-of-sale restrictions, the Company shall instruct the Transfer Agent to
remove the legend from the Securities and shall cause its counsel to issue any
legend removal opinion required by the Transfer Agent. Any fees (with respect to
the Transfer Agent, Company counsel or otherwise) associated with the issuance
of such opinion or the removal of such legend shall be borne by the Company. If
a legend is no longer required pursuant to the foregoing, the Company will no
later than three (3) Trading Days following the delivery by a Purchaser to the
Company or the Transfer Agent (with notice to the Company) of a legended
certificate or instrument representing such Securities (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer) and a representation letter to the extent
required by Section 4.1(a), (such third Trading

26



--------------------------------------------------------------------------------



 



Day, the “Legend Removal Date”) deliver or cause to be delivered to such
Purchaser a certificate or instrument (as the case may be) representing such
Securities that is free from all restrictive legends. The Company may not make
any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section 4.1(c).
Certificates for Securities free from all restrictive legends may be transmitted
by the Transfer Agent to the Purchasers by crediting the account of the
Purchaser’s prime broker with DTC as directed by such Purchaser.
     (d) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act            and the rules and regulations
promulgated thereunder. Except as otherwise provided below, while the
above-referenced registration statement remains effective, each Purchaser
hereunder may sell the Securities in accordance with the plan of distribution
contained in the registration statement and if it does so it will comply
therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available or unless the Securities are sold pursuant to
Rule 144. Each Purchaser, severally and not jointly with the other Purchasers,
agrees that if it is notified by the Company in writing at any time that the
registration statement registering the resale of the Securities is not effective
or that the prospectus included in such registration statement no longer
complies with the requirements of Section 10 of the Securities Act, such
Purchaser will refrain from selling such Securities until such time as such
Purchaser is notified by the Company that such registration statement is
effective or such prospectus is compliant with Section 10 of the Exchange Act,
unless such Purchaser is able to, and does, sell such Securities pursuant to an
available exemption from the registration requirements of Section 5 of the
Securities Act.
     4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance
of the Securities may result in dilution of the outstanding shares of Common
Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Securities pursuant to the Transaction Documents, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.
     4.3 Furnishing of Information. In order to enable the Purchasers to sell
the Securities under Rule 144 of the Securities Act, for a period of one year
from the Closing, the Company shall maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. During such one year period, if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Purchasers and make publicly available the information described in
Rule 144(c)(2), if the provision of such information will allow resales of the
Securities pursuant to Rule 144.
     4.4 Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Preferred Shares as required under Regulation D. The Company, on
or before the Closing Date, shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Preferred Shares for sale to the Purchasers at the Closing pursuant
to

27



--------------------------------------------------------------------------------



 



this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States (or to obtain an exemption from such qualification). The
Company shall make all filings and reports relating to the offer and sale of the
Preferred Shares required under applicable securities or “Blue Sky” laws of the
states of the United States following the Closing Date.
     4.5 No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers.
     4.6 Securities Laws Disclosure; Publicity. On or before 7:30 p.m., New York
City time, on the Closing Date, the Company shall issue one or more press
releases (collectively, the “Press Release”) disclosing the material terms of
the transactions contemplated hereby, including, without limitation, the
issuance of the Preferred Shares and the acquisition of the Failed Bank. On or
before 5:30 p.m., New York City time, on the fourth Trading Day immediately
following the Closing Date, the Company will file a Current Report on Form 8-K
with the Commission describing the terms of the Transaction Documents and the
P&A Agreement (and including as exhibits to such Current Report on Form 8-K the
material Transaction Documents (including, without limitation, this Agreement,
the Registration Rights Agreement and the Certificate of Designations) and the
P&A Agreement (unless the FDIC objects)). Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser or any Affiliate
or investment adviser of any Purchaser, or include the name of any Purchaser or
any Affiliate or investment adviser of any Purchaser in any press release or
filing with the Commission (other than the Registration Statement) or Trading
Market, without the prior written consent of such Purchaser, except (i) as
required by federal securities law in connection with (A) any registration
statement contemplated by the Registration Rights Agreement and (B) the filing
of final Transaction Documents with the Commission, (ii) to the extent such
disclosure is required by law, at the request of the Staff of the Commission or
Trading Market regulations, in which case the Company shall provide the
Purchasers with prior written notice of such disclosure permitted under this
subclause (ii). Notwithstanding the foregoing, the Company may disclose the name
of any Purchaser or any Affiliate or investment adviser of any Purchaser to the
FDIC in connection with its bid for the Failed Bank. From and after the issuance
of the Press Release, no Purchaser shall be in possession of any material,
non-public information received from the Company, any Subsidiary or any of their
respective officers, directors or employees, that is not disclosed in the Press
Release. Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company as described in this
Section 4.6, such Purchaser will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).
     4.7 Non-Public Information. Except with the express written consent of such
Purchaser and unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information, the Company
shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.

28



--------------------------------------------------------------------------------



 



     4.8 Indemnification.
          (a) Indemnification of Purchasers. In addition to the indemnity
provided in the Registration Rights Agreement, the Company will indemnify and
hold each Purchaser and its directors, officers, stockholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls such Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, stockholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling person (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of (i) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (ii) any action instituted
against a Purchaser Party in any capacity, or any of them or their respective
affiliates, by any stockholder of the Company who is not an affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by this
Agreement. The Company will not be liable to any Purchaser Party under this
Agreement to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents or attributable to
the gross negligence or willful misconduct on the part of such Purchaser Party.
          (b) Conduct of Indemnification Proceedings. Promptly after receipt by
any Person (the "Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 4.8(a), such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided, that
the failure of any Indemnified Person so to notify the Company shall not relieve
the Company of its obligations hereunder except to the extent that the Company
is actually and materially and adversely prejudiced by such failure to notify.
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless: (i) the Company and the Indemnified
Person shall have mutually agreed to the retention of such counsel; (ii) the
Company shall have failed promptly to assume the defense of such proceeding and
to employ counsel reasonably satisfactory to such Indemnified Person in such
proceeding; or (iii) in the reasonable judgment of counsel to such Indemnified
Person, representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them;
provided, that the Indemnifying Party shall not be liable for the fees and
expenses of more than one separate firm of attorneys at any time for all
Indemnified Parties. The Company shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and

29



--------------------------------------------------------------------------------



 



indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such proceeding.
     4.9 Listing of Common Stock. The Company will use its reasonable best
efforts to list the Underlying Shares for quotation on the NYSE and maintain the
listing of the Common Stock on the NYSE.
     4.10 Use of Proceeds. The Company intends to use the net proceeds from the
sale of the Preferred Shares hereunder for the purpose of acquiring certain
assets and liabilities of the Failed Bank from the FDIC and related transaction
fees and expenses and general corporate purposes.
     4.11 Stockholders Meeting. The Company shall call a special meeting of its
stockholders, to be held as promptly as practicable following the Closing, but
in no event later than 75 days after the Closing, to vote on proposals (the
“Stockholder Proposals”) to (i) approve the conversion of the Preferred Shares
into Common Stock for purposes of Rule 312.03 of the NYSE Listed Company Manual,
and (ii) if necessary, amend the Certificate of Incorporation to increase the
number of authorized shares of Common Stock to at least such number as shall be
sufficient to permit the full conversion of the Preferred Shares (such approval
of the Stockholder Proposals, "Stockholder Approvals”). The Board of Directors
of the Company shall recommend to the Company’s stockholders that such
stockholders vote in favor of the Stockholder Proposals. In connection with such
meeting, the Company shall promptly prepare and file (but in no event more than
15 Business Days after the Closing Date) with the Commission a preliminary proxy
statement, shall use its reasonable best efforts to respond to any comments of
the Commission or its staff and to cause a definitive proxy statement related to
such stockholders’ meeting to be mailed to the Company’s stockholders not more
than 10 Business Days after clearance thereof by the Commission, and shall use
its reasonable best efforts to solicit proxies for such Stockholder Approvals.
If at any time prior to such stockholders’ meeting there shall occur any event
that is required to be set forth in an amendment or supplement to the proxy
statement, the Company shall as promptly as practicable prepare and mail to its
stockholders such an amendment or supplement. In the event that Stockholder
Approvals are not obtained at such special stockholders meeting, the Company
shall include a proposal to approve (and the Board of Directors shall recommend
approval of) such proposal at a meeting of its stockholders to be held no less
than once in each subsequent six-month period beginning on the date of such
special stockholders meeting until such approval is obtained.
     4.12 Limitation on Beneficial Ownership. No Purchaser (and its Affiliates
or any other Persons with which it is acting in concert) will be entitled to
purchase a number of Preferred Shares that would result in such Purchaser
becoming, directly or indirectly, the beneficial owner (as determined under
Rule 13d-3 under the Exchange Act) of more than 9.9% of the number of shares of
Common Stock issued and outstanding.
ARTICLE 5:
CONDITIONS PRECEDENT TO CLOSING
     5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Preferred Shares. The obligation of each Purchaser to acquire Preferred Shares
at the Closing is subject to the fulfillment, on or prior to the Closing Date,
of each of the following conditions, any of which may be waived by such
Purchaser (as to itself only):

30



--------------------------------------------------------------------------------



 



          (a) Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as of the date
hereof and as of the Closing Date, as though made on and as of such date, except
for such representations and warranties that speak as of a specific date.
          (b) Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.
          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
          (d) Consents. Other than the Required Approvals contemplated in
Section 3.1(e)(i), (iii), (v) and (vi) above, the Company shall have obtained in
a timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Preferred
Shares, all of which shall be and remain so long as necessary in full force and
effect.
          (e) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).
          (f) Compliance Certificate. The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a) and
(b) in the form attached hereto as Exhibit F.
          (g) Certificate of Designations. The Company shall have filed the
Certificate of Designations with the Secretary of State.
          (h) Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Sections 6.16 or 6.17 herein.
          (i) Acquisition. (i) The FDIC shall have accepted the bid from the
Bank for the Failed Bank, (ii) the Bank shall have executed the P&A Agreement
with the FDIC with respect to the Failed Bank and (iii) the closing under the
P&A Agreement shall be imminent.
          (j) Minimum Gross Proceeds. The Company shall simultaneously issue and
deliver at the Closing to the Purchasers hereunder in the aggregate at least
sufficient Preferred Shares against payment of aggregate Subscription Amounts of
at least $175.0 million.
     5.2 Conditions Precedent to the Obligations of the Company to sell
Preferred Shares. The Company’s obligation to sell and issue the Preferred
Shares at the Closing is subject to the fulfillment, on or prior to the Closing
Date, of the following conditions, any of which may be waived by the Company:

31



--------------------------------------------------------------------------------



 



          (a) Representations and Warranties. The representations and warranties
made by each Purchaser in Section 3.2 hereof shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects) as of
the date hereof and as of the Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.
          (b) Performance. Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.
          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
          (d) Consents. Other than the Required Approvals contemplated in
Section 3.1(e)(i), (iii), (v) and (vi) above, the Company shall have obtained in
a timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Preferred
Shares, all of which shall be and remain so long as necessary in full force and
effect.
          (e) Purchasers Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).
          (f) Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Sections 6.16 or 6.17 herein.
ARTICLE 6:
MISCELLANEOUS
     6.1 Fees and Expenses. The parties hereto shall be responsible for the
payment of all expenses incurred by them in connection with the preparation and
negotiation of the Transaction Documents and the consummation of the
transactions contemplated hereby. The Company shall pay all amounts owed to the
Placement Agent relating to or arising out of the transactions contemplated
hereby. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
Securities to the Purchasers.
     6.2 Entire Agreement. The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

32



--------------------------------------------------------------------------------



 



     6.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5:00 p.m., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

     If to the Company:   Oriental Financial Group Inc.
997 San Roberto Street
San Juan, Puerto Rico 00926
Attention: General Counsel
Telephone: (787) 993-4206
Fax: (787) 771-6896

     With a copy to:   Skadden, Arps, Slate, Meagher & Flom LLP
300 S. Grand Ave, 34th Floor
Los Angeles, CA 90017
Attention: Gregg Noel
Telephone: (213) 687-5000
Fax: (213) 687-5600

    If to a Purchaser: To the address set forth under such Purchaser’s name on
the signature page hereof;

     or such other address as may be designated in writing hereafter, in the
same manner, by such Person.
     6.4 Amendments; Waivers; No Additional Consideration. No amendment or
waiver of any provision of this Agreement will be effective with respect to any
party unless made in writing and signed by an officer or a duly authorized
representative of such party. No consideration shall be offered or paid to any
Purchaser to amend or consent to a waiver or modification of any provision of
any Transaction Document unless the same consideration is also offered to all
Purchasers who then hold Preferred Shares.
     6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

33



--------------------------------------------------------------------------------



 



     6.6 Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchasers”.
     6.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than, solely with respect to the provisions of
Section 4.8, the Indemnified Persons.
     6.8 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective Affiliates, employees
or agents) may be commenced on a non-exclusive basis in the New York Courts.
Each party hereto hereby irrevocably submits to the non-exclusive jurisdiction
of the New York Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such New York Court, or that such Proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     6.9 Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Preferred Shares; provided, that the
representations and warranties of the Company shall survive the Closing and the
delivery of Preferred Shares for a period of one year.
     6.10 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become

34



--------------------------------------------------------------------------------



 



effective when counterparts have been signed by each party and delivered to the
other party, it being understood that the parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.
     6.11 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     6.12 Replacement of Preferred Shares. If any certificate or instrument
evidencing any Preferred Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Transfer Agent of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Transfer Agent for any losses in connection
therewith or, if required by the Transfer Agent, a bond in such form and amount
as is required by the Transfer Agent. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Preferred Shares. If a
replacement certificate or instrument evidencing any Preferred Shares is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.
     6.13 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company may be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
     6.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived

35



--------------------------------------------------------------------------------



 



and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.
     6.15 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Preferred Shares pursuant to the Transaction Documents has been made by
such Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.
     6.16 Effectiveness. Sections 6.1 through 6.8, Section 6.10, Section 6.11
and this Section 6.16 shall be effective upon the execution of this Agreement by
the parties hereto. All other provisions of this Agreement shall become
automatically effective, without further action of the parties, upon the later
of the date (such date, the “Effectiveness Date”) (i) that is two business days
prior to the date (the “Scheduled Date”) on which the FDIC is scheduled to be
appointed receiver for the Failed Bank and will enter into the P&A Agreement
with the Bank relating to the Bank’s purchase of certain assets and assumption
of deposits (and certain other specified liabilities) of the Failed Bank and
(ii) that the Company notifies the Purchasers of the Scheduled Date. The Company
will provide notification to each Purchaser of (i) the Scheduled Date upon the
notification to the Company by the FDIC that the Bank is the winning bidder for
the Failed Bank and (ii) any changes to the Scheduled Date by the FDIC following
the initial determination of the Scheduled Date by the FDIC. If (i) the FDIC
notifies the Company that the Bank will not be permitted to enter a bid for the
Failed Bank, (ii) the FDIC has notified the Company that the scheduled due date
for bids with respect to the Failed Bank has been modified, changed or set to a
date later than June 1, 2010, or such other date as the parties mutually agree,
or that the FDIC intends not to schedule or re-schedule a bid date for the
Failed Bank on or before June 1, 2010, or such other date as the parties
mutually agree, (iii) the Bank fails to submit a bid for the Failed Bank by the
deadline for such submission established by the FDIC, (iv) the FDIC has notified
the Company that the Bank is not the winning bidder for the Failed Bank, (v) no
bid by the Bank for the Failed Bank has been

36



--------------------------------------------------------------------------------



 



accepted by the FDIC by June 1, 2010 or (vi) if the Bank has been selected as
the winning bidder for the Failed Bank, the P&A Closing has not occurred by
June 30, 2010, then, in each case, this Agreement shall terminate, other than
Sections 6.1 through 6.8, Section 6.10, Section 6.11 and this Section 6.16,
which shall survive such termination. The Company shall promptly notify
Purchaser upon receipt of any notification described in the two preceding
sentences from the FDIC. Prior to such termination, neither party may revoke its
acceptance of this Agreement.
     6.17 Termination, Rescission.
          (a) In the event that, following the Effectiveness Date, the Purchase
and Assumption Agreement with the FDIC relating to the purchase by Oriental Bank
and Trust, a wholly owned Subsidiary of the Company (the “Bank”), of certain
assets, and the assumption by the Bank of deposits (and certain other specified
liabilities), of Eurobank, San Juan, Puerto Rico (“Failed Bank”) (the “P&A
Agreement”), is not entered into on or before June 1, 2010, or is entered into
prior to such date but the consummation of the transfer of the assets and
liabilities of the Failed Bank to the Bank pursuant to the P&A Agreement (such
transfer, the “P&A Closing”) does not occur by June 30, 2010, then either the
Company, upon written notice to the Purchasers, or any Purchaser, solely with
respect to itself and not with respect to any other Purchaser, upon written
notice to the Company, may terminate this Agreement.
          (b) Promptly following the termination of this Agreement pursuant to
Section 6.16 or Section 6.17(a), the Company shall provide written notice to the
Escrow Agent notifying the Escrow Agent that this Agreement has been terminated.
Pursuant to the terms of the Escrow Agreement, the Escrow Agent shall
(A) distribute to each Purchaser that is not a Section 2.1(c)(iii) Purchaser
such Purchaser’s Subscription Amount and (B) advise the Transfer Agent that the
share issuance instructions with respect to such Purchaser shall be null and
void.
          (c) In the event that following the Closing, the P&A Agreement is not
entered into on or before June 1, 2010 or the P&A Agreement is terminated prior
to the P&A Closing, or the P&A Closing does not occur by June 30, 2010, then the
Company shall promptly notify Purchaser of such event and either (i) the
Company, upon written notice to the Purchasers, may redeem the Securities
purchased hereunder or (ii) any Purchaser, solely with respect to itself and not
with respect to any other Purchaser, upon written notice to the Company, require
the Company to repurchase the Securities purchased hereunder as specified on
such Purchaser’s signature page hereto. Promptly following either such notice,
(i) the Company and Purchaser shall provide written notice to the Transfer Agent
notifying the Transfer Agent that such Securities have been redeemed or
repurchased, as the case may be (unless Purchaser is a Certificate Purchaser, in
which case Purchaser shall return to the Company for cancellation the
certificates for its Preferred Shares concurrently with the Company returning
Purchaser’s Subscription Amount pursuant to the following clause (ii)) and (ii)
the Company shall promptly return to Purchaser by wire transfer of immediately
available funds to a bank account designated by Purchaser, its Subscription
Amount.
          (d) Notwithstanding anything to the contrary contained in (and without
limiting any similar provisions of) the Transaction Documents, whenever any
Purchaser exercises a right, election, demand or option under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then such Purchaser may rescind or withdraw, in
its sole discretion from time to time upon written notice to the Company, any

37



--------------------------------------------------------------------------------



 



relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

38



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

            ORIENTAL FINANCIAL GROUP INC.
      By:           Name:           Title:        

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOR PURCHASERS FOLLOW]





--------------------------------------------------------------------------------



 



                  PURCHASER:        
 
     
 
  By:  
 
   
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                Aggregate Purchase Price (Subscription Amount):
$                        
 
                Number of Preferred Shares to be Acquired:    
 
                                        
 
                Tax ID No.:                                             
 
                Address for Notice:    
 
                     
 
                     
 
                     
 
                Telephone No.:                                             
 
                Facsimile No.:                                             
 
                E-mail Address:                                             
 
                Attention:                                             
 
                Wire instructions for return of escrowed funds:    
 
                                                                                
 
                                                                                
 
                                                                                
 
                o Purchaser is prohibited by the terms of its organizational or
constituent documents to enter into an escrow agreement and has provided the
Company with documented evidence of such prohibition. Purchaser meets the
requirements of a Section 2.1(c)(iii) Purchaser.    
 
                o Purchaser has entered into a Custodian Agreement.    

Delivery Instructions:
(if different than above)
c/o                                                             
Street:                                                             
City/State/Zip:                                                   
Attention:                                                             
Telephone No.:                                                             
[Signature Page to Securities Purchase Agreement]





--------------------------------------------------------------------------------



 



EXHIBITS

     
A:
  Form of Certificate of Designations
B:
  Form of Registration Rights Agreement
C-1:
  Accredited Investor Questionnaire
C-2:
  Stock Certificate Questionnaire
D:
  Form of Opinion of Company Puerto Rican Counsel
E:
  Form of Opinion of Company U.S. Counsel
F:
  Form of Secretary’s Certificate
G:
  Form of Officer’s Certificate
H:
  Subsidiaries of the Company
I:
  Form of Escrow Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Certificate of Designations

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
ACCREDITED INVESTOR QUESTIONNAIRE
(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)
To:      Oriental Financial Group Inc.
This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares of
mandatorily convertible non-cumulative non-voting perpetual preferred stock,
$1,000 liquidation preference per share (the “Preferred Shares”), of Oriental
Financial Group Inc., a financial holding company and corporation organized in
the Commonwealth of Puerto Rico (the “Corporation”). The Preferred Shares are
being offered and sold by the Corporation without registration under the
Securities Act of 1933, as amended (the “Securities Act”), and the securities
laws of certain states, in reliance on the exemptions contained in Section 4(2)
of the Securities Act and on Regulation D promulgated thereunder and in reliance
on similar exemptions under applicable state laws. The Corporation must
determine that a potential investor meets certain suitability requirements
before offering or selling Preferred Shares to such investor. The purpose of
this Questionnaire is to assure the Corporation that each investor will meet the
applicable suitability requirements. The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemptions from registration is based in part on the
information herein supplied.
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Preferred Shares will not result in a violation of the Securities Act or the
securities laws of any state and that you otherwise satisfy the suitability
standards applicable to purchasers of the Preferred Shares. All potential
investors must answer all applicable questions and complete, date and sign this
Questionnaire. Please print or type your responses and attach additional sheets
of paper if necessary to complete your answers to any item.
PART A. BACKGROUND INFORMATION

Name of Beneficial Owner of the Preferred Shares:  
 

Business Address:  
 
(Number and Street)

 

          (City)   (State)   (Zip Code)

Telephone Number: (     )  
 

 



--------------------------------------------------------------------------------



 



If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:  
 

Were you formed for the purpose of investing in the securities being offered?
     Yes       No      
If an individual:

Residence Address:  
 
(Number and Street)

 

          (City)   (State)   (Zip Code)

Telephone Number: (     )  
 

                    Age:                        Citizenship:
                       Where registered to vote:                     

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:
Are you a director or executive officer of the Corporation?
     Yes       No      

Social Security or Taxpayer Identification No.  
 

PART B. ACCREDITED INVESTOR QUESTIONNAIRE
     In order for the Company to offer and sell the Preferred Shares in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor status. Please initial each category
applicable to you as a Purchaser of Preferred Shares.

          (1) A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;             (2) A broker or dealer registered pursuant to Section 15
of the Securities Exchange Act of 1934;             (3) An insurance company as
defined in Section 2(13) of the Securities Act;

 



--------------------------------------------------------------------------------



 



          (4) An investment company registered under the Investment Company Act
of 1940 or a business development company as defined in Section 2(a)(48) of that
act;             (5) A Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;             (6) A plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of $5,000,000;             (7) An employee benefit
plan within the meaning of the Employee Retirement Income Security Act of 1974,
if the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;    
        (8) A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;             (9) An
organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Preferred Shares, with total assets in
excess of $5,000,000;             (10) A trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Preferred
Shares, whose purchase is directed by a sophisticated person who has such
knowledge and experience in financial and business matters that such person is
capable of evaluating the merits and risks of investing in the Company;    
        (11) A natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of his purchase exceeds $1,000,000;    
        (12) A natural person who had an individual income in excess of $200,000
in each of the two most recent years, or joint income with that person’s spouse
in excess of $300,000, in each of those years, and has a reasonable expectation
of reaching the same income level in the current year;             (13) An
executive officer or director of the Corporation;

 



--------------------------------------------------------------------------------



 



          (14) An entity in which all of the equity owners qualify under any of
the above subparagraphs. If the undersigned belongs to this investor category
only, list the equity owners of the undersigned, and the investor category which
each such equity owner satisfies.

A. FOR EXECUTION BY AN INDIVIDUAL:

             
 
  By        
 
           
Date
           
 
  Print Name:        
 
           

B. FOR EXECUTION BY AN ENTITY:

             
 
Entity Name:        
 
           
 
           
 
  By        
 
     
 
   
Date
           
 
  Print Name:        
 
           
 
  Title:        
 
           

C. ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

             
 
Entity Name:        
 
           
 
           
 
  By        
 
           
Date
           
 
  Print Name:        
 
           
 
  Title:        
 
           

             
 
Entity Name:        
 
           
 
           
 
  By        
 
           
Date
           
 
  Print Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
Stock Certificate Questionnaire
Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

             
1.
  The exact name that the Preferred Shares are to be registered in (this is the
name that will appear on the stock certificate(s) and warrant(s)). You may use a
nominee name if appropriate:        
 
           
 
           
2.
  The relationship between the Purchaser of the Preferred Shares and the
Registered Holder listed in response to Item 1 above:        
 
           
 
           
3.
  The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:        
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
4.
  The Tax Identification Number (or, if an individual, the Social Security
Number) of the Registered Holder listed in response to Item 1 above:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Opinion of Company Puerto Rican Counsel*

1.   The Company is duly registered as a bank holding company under the Bank
Holding Company Act of 1956, as amended, and a financial holding company under
the Gramm-Leach-Bliley Act of 1999, as amended, and has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
Commonwealth of Puerto Rico.   2.   The Company has the corporate power and
authority to execute and deliver and to perform its obligations under the
Transaction Documents, including, without limitation, to issue the Preferred
Shares and, upon obtaining the Stockholder Approvals, the Underlying Shares.  
3.   Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
by the Purchasers (to the extent they are a party), each of the Transaction
Documents constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms.   4.   The execution and
delivery by the Company of each of the Transaction Documents and the performance
by the Company of its obligations under such agreements, including its issuance
and sale of the Preferred Shares and, upon obtaining the Stockholder Approvals,
the Underlying Shares, do not and will not: (a) result in any violation of the
Certificate of Incorporation or Bylaws of the Company, (b) require any consent,
approval, license or exemption by, order or authorization of, or filing,
recording or registration by the Company with any Puerto Rican governmental
authority, except for the filing of the Certificate of Designations with the
Puerto Rico Department of State, (c) violate any court order, judgment or
decree, if any, or (d) result in a breach of, or constitute a default under, any
Material Contract.   5.   The Preferred Shares being delivered to the Purchasers
pursuant to the Securities Purchase Agreement have been duly and validly
authorized and, when issued, delivered and paid for as contemplated in the
Securities Purchase Agreement, will be duly and validly issued, fully paid and
non-assessable, and free of any preemptive right or similar rights contained in
the Company’s Certificate of Incorporation or Bylaws. The Underlying Shares,
when issued in accordance with the Certificate of Designations, will be duly and
validly issued, fully paid and non-assessable, and free of any preemptive right
or similar rights contained in the Company’s Certificate of Incorporation or
Bylaws.

 

*   The opinion letter of Company Counsel will be subject to customary
limitations and carveouts.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Opinion of Company U.S. Counsel*

1.   Each of the Transaction Documents has been duly executed and delivered to
the extent such execution and delivery are governed by the laws of the State of
New York by the Company, and assuming due authorization, execution and delivery
by the Purchasers, each of the Transaction Documents constitutes a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms.   2.   The execution and delivery by the Company of each of the
Transaction Documents and the consummation by the Company of the transaction
contemplated thereby, including the issuance and sale of the Preferred Shares
and the Underlying Shares, will not (i) constitute a violation of, or breach or
default under, the terms of any Applicable Contract or (ii) violate or conflict
with, or result in any contravention of, any Applicable Law or Applicable
Orders. We do not express any opinion, however, as to whether the execution,
delivery or performance by the Company of the Transaction Documents will
constitute a violation of, or default under, any covenant, restriction or
provision with respect to financial ratios or tests or any aspect of the
financial condition or results of operations of the Company or any of its
subsidiaries.   3.   No Governmental Approval, which has not been obtained or
taken and is not in full force and effect, is required to authorize, or is
required for, the execution or delivery of the Transaction Documents by the
Company or the consummation by the Company of the transactions contemplated
thereby.   4.   Assuming (i) the accuracy of the representations and warranties
of the Company set forth in Section 3.1 of the Securities Purchase Agreement and
of you in Section 3.2 of the Securities Purchase Agreement, and (ii) the
accuracy of the representations and warranties made in the Accredited Investor
Questionnaire, the offer, sale and delivery of the Preferred Shares to you in
the manner contemplated by the Securities Purchase Agreement, do not require
registration under the Securities Act, and the Underlying Shares issuable to the
holders of the Preferred Shares in accordance with the Certificate of
Designations may be delivered to such holders without registration under the
Securities Act provided that no commission or other remuneration is paid or
given directly or indirectly for soliciting such conversion.

 

*   The opinion letter of Company Counsel will be subject to customary
limitations and carveouts.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Form of Secretary’s Certificate
The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Oriental Financial Group Inc., a financial holding company
and corporation organized in the Commonwealth of Puerto Rico (the “Company”),
and that as such he is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Securities Purchase
Agreement, dated as of April 23, 2010, by and among the Company and the
investors party thereto (the “Securities Purchase Agreement”), and further
certifies in his official capacity, in the name and on behalf of the Company,
the items set forth below. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Securities Purchase Agreement.

1.   Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on [                    ], 2010. Such resolutions have not in any way been
amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect.   2.   The Company’s Certificate of Incorporation, as amended, were
filed as an Exhibit to the Form S-3 on April 2, 1999; its Bylaws were filed as
an exhibit to the 8-K filed with the SEC on June 23, 2008. Such Certificate of
Incorporation, as amended, and Bylaws, constitute true, correct and complete
copies of the Certificate of Incorporation, as amended, and Bylaws as in effect
on the date hereof.   3.   Each person listed below has been duly elected or
appointed to the position(s) indicated opposite his name and is duly authorized
to sign the Securities Purchase Agreement and each of the Transaction Documents
on behalf of the Company, and the signature appearing opposite such person’s
name below is such person’s genuine signature.

          Name   Position   Signature                                          
       

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this      
day of [     ], 2010.

         
 
 
 
   
 
  [                    ]    
 
  Secretary    

I, [                    ], [Chief Financial Officer], hereby certify that
[                    ] is the duly elected, qualified and acting Secretary of
the Company and that the signature set forth above is his true signature.

         
 
 
 
[                    ]    
 
  [Chief Financial Officer]    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Resolutions

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Certificate of Incorporation

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Bylaws

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Form of Officer’s Certificate
The undersigned, the [Chief Financial Officer] [Chief Executive Officer] of
Oriental Financial Group Inc., a financial holding company and corporation
organized in the Commonwealth of Puerto Rico (the “Company”), pursuant to
Section 5.1(g) of the Securities Purchase Agreement, dated as of April 23, 2010
by and among the Company and the investors signatory thereto (the “Securities
Purchase Agreement”), hereby represents, warrants and certifies as follows
(capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Securities Purchase Agreement):

  1.   The representations and warranties of the Company contained in the
Securities Purchase Agreement are true and correct as of the date when made and
as of the Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.     2.   The
Company has performed, satisfied and complied in all material respects with all
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by it at or prior to the Closing.

IN WITNESS WHEREOF, the undersigned has executed this certificate this       day
of [                    ], 2010.

         
 
 
 
   
 
  [                    ]    
 
  [Chief Financial Officer] [Chief Executive Officer]    

 



--------------------------------------------------------------------------------



 



EXHIBIT H
Subsidiaries
Oriental Bank and Trust
Oriental International Bank Inc.
Oriental Mortgage Corporation
Oriental Financial Services Corp.
Oriental Insurance, Inc.
Caribbean Pension Consultants, Inc.
Oriental Financial (PR) Statutory Trust II

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Form of Escrow Agreement

 